                        UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION




                                            Case No.: 5:19-cv-00560-BO
TIFFANY MCGINITY,
                                            ORDER GRANTING
             Plaintiff,                     STIPULATION OF DISMISSAL OF
                                            USAA FEDERAL SAVINGS BANK
      V.                                    WITH PREJUDICE


USAA FEDERAL SAVINGS BANK,
             Defendant.



      Upon review of the Parties' Stipulation of Dismissal with Prejudice of Defendant

USAA Federal Savings Bank ("USAA"), and good cause appearing

      IT IS ORDERED that the Stipulation is GRANTED

      The above-entitled matter is hereby dismissed, with prejudice, as to USAA, with the

parties to bear their own attorneys' fees and cost. The Clerk shall terminate Defendant

USAA as a party in this action.



IT IS SO ORDERED.

ENTERED this -1._ day of October 2020.




                                          - 1-
           Case 5:19-cv-00560-BO Document 34 Filed 10/06/20 Page 1 of 1
